Citation Nr: 1828133	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  15-03 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for lung cancer, to include as due to herbicide exposure.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1965 to October 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The competent and probative evidence establishes that the Veteran's lung cancer is related to his exposure to herbicide against in service. 

2. The weight of the evidence is against a finding that the Veteran's current hearing loss had its onset during military service or is otherwise related to such service.  

3. The weight of the evidence is against a finding that the Veteran's current tinnitus had its onset during military service or is otherwise related to such service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for lung cancer have been met. 38 U.S.C. §§  1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 

2. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

3. The criteria for service connection for tinnitus have not been met. 38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.308, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and representative have not alleged any deficiencies in VA's duties to notify and assist pertaining to bilateral hearing loss and tinnitus. It will not be discussed further. As such, the Board will proceed with consideration of the Veteran's appeal. 

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017). In order to establish entitlement to service connection, there must be 1) evidence of a current disability; 2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
3) causal connection between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for certain diseases, such as an organic disease of the nervous system, including sensorineural hearing loss and tinnitus, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C. §§1101, 1112; 38 C.F.R. §§ 3.309 (a)(3), 3.309(a). In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a).  

Certain diseases associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue. 38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure. 38 U.S.C. § 1116; 38 C.F.R. 3.307. 

The governing law provides that a veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C. §1116(f); 38 C.F.R. §3.307(a)(6)(iii). In this case, the Veteran served in the Republic of Vietnam and is presumed to have been exposed to an herbicide agent. 

The law further provides that, if a veteran was exposed to an herbicide agent during active service, certain enumerated diseases will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue. 38 U.S.C. § 116(a); 38 C.F.R. §§3.308(a)(6), 3.309(e). The enumerated diseases that are deemed to be associated with herbicide exposure are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). Presumptive service connection for these disorders as a result of herbicide exposure is warranted if the requirements of 38 C.F.R. §3.307(a)(6) are met. 38 U.S.C. §1116; 38 C.F.R. § 3.309(e).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47, 924 (Aug. 10, 2012). However, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The Veteran is competent to report symptoms and experiences observable by his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990). 

Lung Cancer

The Veteran has a current diagnosis of lung cancer. See 2/2/2018, C&P Examination - 1, at 1 (diagnosing non-small cell lung cancer). 

The Veteran's military personnel records show that the Veteran had service in Vietnam in 1966 and 1967. His military occupational specialty was as a supply handler and petrol store specialist while in Vietnam. See 5/2/2014, Military Personnel Record - Service, at 8. Consequently, the Board finds that the Veteran is presumed to have been exposed to herbicide agents during his active service. 

Pursuant to 38 C.F.R. § 3.307(a)(6)(ii) and 38 C.F.R. § 3.309(e), lung cancer shall be subject to presumptive service connection if it becomes manifest to a degree of 10 percent or more at any time after service. As noted above, the Veteran has been diagnosed with stage IV metastatic non-small cell lung cancer. See 2/2/2018, 
C&P Examination - 1, at 2.  

The Board notes that regarding the RO's denial of service connection for the Veteran's lung cancer as a result of esophageal cancer, the Veteran did not have and has not had esophageal cancer. The February 2018 VA examiner noted that the Veteran did not have, nor did he ever have a diagnosis of esophageal cancer. See 2/12/2018, C&P Examination, at 2. Additionally, the examiner explained that non-small cell lung cancer is not an etiology of esophageal cancer or vice versa, and that the Veteran's lung cancer had metastasized to his lymph nodes and bones. Id. at 3. Consequently, his lung cancer has not developed because of metastasis of a cancer (esophagus cancer) which is not associated with herbicide exposure. See VAOPGCPREC 18-97 (May 2, 1997); Darby v. Brown, 10 Vet. App. 243, 246 (1997). 

Given the Veteran's presumed exposure to herbicides and his current diagnosis of lung cancer, the Board finds that service connection is warranted. 

Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is due to noise exposure in service. 

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Veteran has a current diagnosis of bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385. In his July 2014 VA Examination, his speech discrimination score, using the Maryland CNC word list, was 96 percent in his right ear, and 94 percent in his left ear. See 7/17/2014, C&P Examination, at 2. 

His puretone thresholds in decibels were as follows: 

Right Ear
A
B
C
D
E
F
G
500 Hz
1000 Hz
2000 Hz 
3000 Hz
4000 Hz
6000 Hz
8000 Hz
15
15
35
55
55
50
75

Left Ear
A
B
C
D
E
F
G
500 Hz
1000 Hz
2000 Hz 
3000 Hz
4000 Hz
6000 Hz
8000 Hz
20
20
35
55
60
55
75

The Veteran is competent to report symptoms. Jandreau, 492 F.3d at 1372. He believes that his bilateral hearing loss is due to noise exposure in service. See 9/30/2011, VA 21-526, at 1. The Veteran's military occupational specialty was as a petroleum storage specialist, and the AOJ has found the Veteran's noise exposure was low. See 6/23/2014, VA 21-2507a, at 2. 

The Veteran's service treatment records are negative for complaints of hearing loss. He had a normal whisper test for his pre-induction hearing test. See 5/2/2014, STR-Medical, at 8. The Veteran was afforded a hearing test as part of his discharge examination. The results showed normal hearing for VA purposes. Id. at 13, 17. When converted from ASA standards to ISO-ANSI standards for the exit examination, the Veteran again had normal hearing for VA purposes. The Board acknowledges the converted findings of 25 decibels in the right and left ears at 
2000 and 4000 Hertz, which under Hensley indicate some degree of hearing loss; however, the Board defers to the examiner's assessment of normal hearing, as that individual is a medical professional and such opinion holds more weight than the more generic finding in the case law. Cf. McKinney v. McDonald, 28 Vet. App. 15, 29 (2016) (holding that hearing loss that does not meet the requirements of § 3.385 is not a "defect" because it is not considered a disability for VA purposes).

In the July 2014 examination, the examiner opined that it was less likely than not that the Veteran's hearing loss was related to service. See 7/17/2014, C&P Examination, at 3. The examiner noted that he had normal hearing at induction (whisper test), during service, and at discharge, and that there was not a permanent positive threshold shift for right and/or left ear. Id. The Veteran also has a history of noise exposure after service to include as an auto mechanic for three years, and he worked on trucks for the highway department for 21 years without hearing protection. Id. at 4. Additionally, he has hunted since adolescence without hearing protection. Id. 

The record is absent for any positive competent medical opinion. The Board acknowledges the Veteran's opinion that his bilateral hearing loss is related to service. However, although he is competent to describe his hearing loss, there is no evidence that he has the requisite training necessary to provide a competent opinion as to the etiology of his hearing loss. As such, his opinion on the etiology of his hearing loss is not competent and lacks weight.  As the only competent opinion weighs against a finding of a nexus, the final criterion for service connection has not been met. 

The Board also finds that the competent and probative evidence weighs against a finding of service connection on a presumptive basis as there is no evidence showing complaints or treatment for hearing loss within one year after service. The Veteran's service treatment records do not contain any evidence of hearing loss, and his hearing was normal at discharge. There is no evidence that he was diagnosed with hearing loss as defined by 38 C.F.R. § 3.385 within a year of discharge or had continuing symptoms thereafter. 38 C.F.R. §§ 3.303(b), 3.309.

Therefore, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is related to service. As such, reasonable doubt does not arise, and the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Tinnitus

The Veteran has a current diagnosis of tinnitus. See 7/17/2014, C&P Examination, at 4. He believes that his tinnitus is due to noise exposure in service. 

The Veteran has indicated that his tinnitus did not begin until approximately 2004-2009. See id. at 4. There are no medical records showing complaints or treatment for tinnitus prior to that time. The Veteran's service treatment records show that his hearing was normal upon entering service. These records are also negative for complaints of hearing loss. The Veteran was afforded a hearing test as part of his discharge examination. The results showed normal hearing. See 5/2/2014, 
STR-Medical. 

The Veteran underwent a VA examination in July 2014. The examiner noted that he had normal hearing at discharge, and that the Veteran stated that his tinnitus had begun approximately 5-10 years ago (around 2004-2009). Id. The examiner opined that it was less likely than not that the Veteran' tinnitus was related to service. 7/17/2014, C&P Examination, at 5. In support, the examiner noted that there was no evidence of acoustic trauma as the Veteran's hearing thresholds, when he entered and exited service, were normal for both ears, and that tinnitus did not begin until 30 plus years after service. Id. The Board places much weight on this examination as the audiologist noted the relevant facts, reviewed the Veteran's medical records, and conducted an in-person examination. 

The Board also finds that this competent and probative evidence weighs against a finding of service connection on a presumptive basis. The Veteran has indicated that his tinnitus did not begin until approximately 2004-2009. There are no medical records showing complaints or treatment for tinnitus prior to that time. The Veteran's service treatment records do not contain any evidence of tinnitus, and his hearing was normal at discharge. There is no evidence that he was diagnosed with tinnitus within a year of discharge. 

Therefore, the preponderance of the evidence is against a finding that the Veteran's tinnitus is related to service. As such, reasonable doubt does not arise, and the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for lung cancer is granted.

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


